Citation Nr: 1229903	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  08-24 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a cardiovascular disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active service from June 1978 to September 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Approximately one week later in the same month, the RO in Indianapolis, Indiana notified the Veteran of that determination.  Due to the location of the Veteran's residence, the jurisdiction of his appeal remains with the RO in Indianapolis, Indiana.  

The Veteran's appeal was previously before the Board in November 2011, when it was remanded for additional development.  Upon review, the Board finds that substantial compliance with that remand.  In a November 2011 letter, the Appeals Management Center (AMC) asked the Veteran provide information as to when he was first diagnosed and/or treated for coronary artery disease, hypertension, and hyperlipidemia.  The Veteran submitted a statement in December 2006 but, in that document, did not provide any additional information or identify any additional evidence that could be developed.  Further, although private treatment records were obtained after the Veteran was afforded the instructed VA examination, the medical records obtained were mostly previously of record and those new did not add anything that would have assisted the examiner in rendering a diagnosis and medical nexus opinion.  Thus, the Board finds that it may proceed to adjudicate the Veteran's claim without prejudice to him.

The Board further notes that, in its November 2011 remand, it referred to the RO the issue of entitlement to service connection for hypertension.  It does not appear as though the RO has adjudicated this issue as yet.  Therefore, the Board does not have jurisdiction over it, and this issue is again referred to the RO for adjudication.  

FINDINGS OF FACT

1.  The Veteran's cardiovascular disorder is currently diagnosed as coronary artery disease, status post myocardial infarction with cardiac catheterization with stenting in November 2003 and repeat catheterizations in April 2004 and September 2005 (hereafter "heart disorder" or "cardiovascular disorder").  

2.  The competent, credible and probative evidence of record fails to demonstrate that the Veteran's current heart disorder, which began almost a decade after his active duty, is related to an injury, disease, or event incurred during such service.  


CONCLUSION OF LAW

The Veteran's cardiovascular disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011) describe VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, notice was provided to the Veteran in June 2007, prior to the initial agency of original jurisdiction (AOJ) decision on his claim.  The Board finds that the notices provided fully comply with VA's duty to notify.  Likewise, the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  He was told it was his responsibility to support the claim with appropriate evidence and has been given the regulations applicable to VA's duty to notify and assist.  Indeed, the Veteran submitted evidence in connection with his claim, which indicates he knew of the need to provide VA with information and evidence to support his claim.  Thus, the Board finds that the purposes behind VA's notice requirement have been satisfied, and VA has satisfied its "duty to notify" the Veteran, and any error in this regard is harmless.   

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and attainable evidence, and VA has notified the Veteran of any evidence that could not be obtained.  Neither the Veteran nor his representative has identified any evidence not already obtained.  VA, therefore, has made every reasonable effort to obtain all records relevant to the Veteran's claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  The Veteran was afforded VA examination on his claim in November 2011.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board concludes, therefore, that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this appeal.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1133 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  The Board notes that arteriosclerosis (also known as coronary artery disease) is an enumerated presumptive chronic disease.  38 C.F.R. § 3.309(a).

Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In the current appeal, the Veteran seeks service connection for a heart disorder that he believes had its onset in service.  He contends that he was treated for complaints of chest pain and that he was told by a cardiologist in service in 1990 that he had suffered a heart attack at some point, but that he (the Veteran) did not know when.  He states that he suffered a second heart attack in November 2003.

Although the service treatment records (STRs) show treatment for complaints of chest pain, it was determined after extensive work up that his chest pain was most likely either musculoskeletal in nature or a result of gastroesophageal reflux.  The STRs do show that the Veteran was admitted with complaints of chest pain and underwent cardiac workup in December of 1990.  A stress treadmill test was essentially normal except for complaints of chest pain in stage three that resolved immediately in recovery.  The diagnosis was atypical chest pain.  It was recommended that the Veteran be discharged with oral nitroglycerin and follow up on an outpatient basis with a stress Thallium test.  The report of a stress Thallium test conducted in January 1991 indicates that no abnormalities of the heart were found.  The Veteran was placed on Zantac and after three weeks reported that his symptoms were completely resolved.  The Board notes that, despite the Veteran's report that he was told at this time that he had had a myocardial infarction previously, there is nothing in the clinical notes to corroborate that such a finding was made.

At his separation examination in April 1994, the Veteran reported a history of pain in his chest, sometimes severe causing him to pass out since childhood; that he was diagnosed with a hiatal hernia in 1990 and treated with Tagamet and diet control; and that it had improved somewhat with medication with no complications.  He also reported that this was manifested by weakness, numbness, and tingling in both arms.  The Report of Medical Examination indicates that no abnormality of the Veteran's heart was found on examination.  

Consequently, based upon the STRs, the Board finds that there is no showing of a chronic heart disorder during the Veteran's active military service.  Where chronicity of a disease is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  38 C.F.R. § 3.303(b).  Service connection may also be warranted if the competent and credible evidence of record establishes that the disability was incurred in service. 

Post service medical records show that, in November 2003, the Veteran suffered a myocardial infarction and underwent cardiac catheterization with stent placement in the mid left anterior descending coronary artery.  These records also show diagnoses of coronary artery disease, hyperlipidemia, and hypertension.  

Follow-up treatment records show that the Veteran underwent a repeat cardiac catheterization in April 2004 for continued symptoms suggestive of angina.  However, this showed he had nearly normal coronary arteries (minor luminal irregularities without areas of stenosis) and hypertensive heart disease with left ventricular wall motion and systolic function being at the lower limits of normal.  He was to be continued on medication management and was reassured that his stented left anterior descending artery was widely patent and that there were no obstructive lesions in his other coronary vessels.  

In September 2005, the Veteran was again hospitalized due to symptoms suggestive of unstable angina pectoris.  He was aggressively treated with an anti-ischemic regimen and a myocardial infarction was ruled out.  He again underwent cardiac catheterization to assess the need for coronary revascularization.  The catheterization showed again that the Veteran had only mild nonobstructive coronary luminal irregularities without significant coronary stenosis, and the previously deployed stent in the left anterior descending artery was without restenosis.  Follow up treatment note from October 2005 showed that the Veteran did well in the hospital and had had no problems since.  Subsequent treatment notes demonstrate that the Veteran was seen approximately once a year for follow up without any significant problems noted.

Although the STRs do not actually show any diagnosis of a problem with the Veteran's heart itself during service, they do show that he was found to have borderline hypertension and hyperlipidemia in service, both of which are risk factors for coronary artery disease.  Consequently, as the Veteran had not been afforded a VA examination, the Board remanded in November 2011 for one.
The Veteran underwent the requested VA examination on November 18, 2011.  The Veteran gave a history of having a cholecystectomy in 1990 and continued to have chest pains post operatively.  He was referred to a cardiologist and had a stress test done and was told that it was "positive" and that he had had a heart attack.  He further reported that, in January 1991, he had a stress thallium and was told that it was normal.  He stated that he was still having some chest pains at that point.  He also related that he started being treated for hypertension in the mid 1990s.  He reported that, in November 2003, he developed chest pain while at work and was seen in the emergency room and was told he was having a heart attack and was admitted to the hospital.  He was then transferred to another hospital for a cardiac catheterization, which he said he was told he had a "minor blockage," and he was treated with a stent.  He related that he started to have chest pains again in 2005 and was told he was having another heart attack and had another cardiac catheterization, which he stated he was told was "clear."  He reported that, since that time, he has occasional chest pain and shortness of breath with exertion.  He related that he had another stress test done in 2008 or 2009 and was told that it was okay.  The examiner noted that risk factors for coronary artery disease include type II diabetes mellitus (diagnosed in 2007), hypertension, hyperlipidemia, male sex, and positive family history.  Physical examination was essentially normal.  Diagnostic testing conducted included electrocardiogram (EKG) and an echocardiogram.  The EKG was noted to be normal, but the echocardiogram showed mild left ventricular hypertrophy.  The diagnosis was coronary artery disease with myocardial infarction in 2003.

In response to a request for a medical nexus opinion, the examiner opined that the Veteran's heart disorder is less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event or illness.  His rationale was that there is no evidence that either borderline hypertension or isolated hyperlipidemia caused this Veteran's coronary artery disease.  His most significant risk factors are family history and diabetes mellitus.  The examiner further stated that there is no evidence in the claims file to suggest that the Veteran was having significant coronary artery disease during military service.  This opinion is based on the examiner's clinical experience and expertise and his review of the records.

After considering all the evidence in record, the Board finds that it fails to establish that the Veteran's current heart disorder is related to his active military service.  Initially, the Board notes that service connection on a presumptive basis is not warranted as the evidence fails to demonstrate that the Veteran's coronary artery disease (also called arteriosclerosis) had manifested to a compensable degree within one year of his discharge from active duty in September 1994.  The first evidence of coronary artery disease is not seen in the record until November 2003 when the Veteran had a myocardial infarction, which was more than nine years after his discharge from active military service. 

Furthermore, the evidence does not support a finding that the Veteran's current heart disorder had its onset in service or is related to any injury or disease incurred during service.  Although the STRs show complaints of chest pain, the Veteran underwent cardiac work up that eventually demonstrated that he did not have any heart disorder.  Rather, he was diagnosed to have a hiatal hernia, the treatment for which essentially resolved his chest pain.  Moreover, this was what he reported at his separation examination rather than that he had a heart disorder or had had a myocardial infarction.  Thus, the contemporaneous medical evidence does not support the Veteran's contention that his heart disorder had its onset in service.

Furthermore, there are no post-service treatment records showing treatment for a heart disorder, to include a myocardial infarction, until November 2003, more than nine years after the Veteran's discharge from active military service.  Service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service.  Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed.Cir. 2000).  Moreover, a veteran's allegation as to continuity of symptomatology, standing alone, is not plausible in light of the absence of continuous symptomatology in the medical evidence of record.  See McManaway v. West, 13 Vet. App. 60, 66-67 (1999).  

Even more significantly, the November 2011 VA examiner opined that the Veteran's current heart condition of coronary artery disease with myocardial infarction was not likely related to his military service.  There is no opposing medical opinion of record.  Rather, the only evidence indicating a relationship exists between the Veteran's current heart disorder and his military service is his own lay opinion.  The Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge (i.e., experiencing chest pain and other symptoms during or after service).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A layperson, however, is generally not deemed competent to opine on a matter that requires medical knowledge, such as the question of whether a chronic disability is currently present or a determination of etiology.  See 38 C.F.R. § 3.159(a)(1) (Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  

The presence of coronary artery disease or that one has had or is having a myocardial infarction, however, are determinations "medical in nature" and not capable of lay observation.  For example, a lay person may believe that symptoms of chest pain may be a myocardial infarction although they are not.  This is evidenced by the fact that the Veteran reported to the VA examiner that he had another myocardial infarction in 2005; however, the actual treatment records show that he was hospitalized for angina pectoris (i.e., chest pain) and that a myocardial infarction was ruled out.  As the Veteran does not have the medical expertise to render an opinion as to a diagnosis or medical etiology, the Board finds that his lay opinion that his current heart disorder was incurred in or caused by service is not probative evidence to establish a medical nexus.  

In addition, the Board acknowledges that the STRs show the Veteran was diagnosed to have pre-hypertension and that there are lab findings consistent with hyperlipidemia.  The VA examiner, however, stated that there is no evidence that either borderline hypertension or isolated hyperlipidemia caused this Veteran's coronary artery disease.  Rather, the examiner believed the Veteran's other risk factors, especially his family history (of which the record shows his father had coronary artery disease and had his first myocardial infarction in his 40s and died in his 60s from a myocardial infarction).  Furthermore, the treatment records fail to demonstrate any relationship between the Veteran's current heart disorder and the borderline hypertension and hyperlipidemia noted during his military service.  As was previously discussed, whether a relationship between the Veteran's current heart disorder and borderline hypertension and hyperlipidemia exists would be a medical determination that the Veteran, as a lay person, is not competent to render.  His statements of such a relationship are, therefore, not probative evidence.  

For the foregoing reasons, the Board finds that the preponderance of the evidence is against finding that service connection is warranted for the Veteran's current cardiovasular disorder on either a direct or presumptive basis.  The preponderance of the evidence being against the Veteran's claim, the benefit of the doubt doctrine is not for application.  Consequently, the Veteran's claim for service connection for a cardiovascular disorder must be denied.


ORDER

Entitlement to service connection for a cardiovascular disorder is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


